 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Exhibit 10.71

AMENDMENT NO.2 TO THE

LICENSE AGREEMENT

 

THIS AMENDMENT NO. 2 (this "Amendment") to that certain License Agreement dated
as of December 6, 2017, by and between XOMA (US) LLC, a Delaware limited
liability company ("XOMA"), having an address of 2200 Powell Street, Suite 310,
Emeryville, CA 94608 and Rezolute, Inc. (formerly known as AntriaBio, Inc.), a
Delaware corporation ("Rezolute"), having an address of 1450 Infinite Drive,
Louisville, CO 80027, as amended by Amendment No. 1 dated March 30, 2018 (the
"License Agreement"), is entered into by and between XOMA and Rezolute effective
as of January 7, 2019 (the "Effective Date"). Each of XOMA and Rezolute may be
referred to herein as a "Party", or jointly as the "Parties". Terms used but not
otherwise defined herein shall have the meanings ascribed to them in the License
Agreement.

WHEREAS, the Parties desire to amend the License Agreement to revise certain
provisions of the License Agreement, including the consideration to be paid to
XOMA upon Rezolute's completion of a Qualified Financing, the assignment and
assumption by Rezolute of the AGC Agreement (as defined below), the
reimbursement to XOMA by Rezolute of certain patent expenses, Rezolute's
required annual development expenses and level of diligence efforts, and
cancellation of XOMA's right to a seat on Rezolute's Board of Directors;

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained and other good and valuable consideration the receipt
and sufficiency of which are hereby acknowledged, the Parties agree as follows:

Section 1. Amendments. The following sections of the License Agreement are
hereby amended as follows:

 

(a)

Sections 2.1.2 is hereby amended and restated to read in its entirety as
follows:

 

The Parties have agreed that the financial consideration to be paid to XOMA in
exchange for the rights granted and materials transferred hereunder will be
largely deferred until such time as Rezolute has substantially advanced the
Development of the Antibody and Licensed Products and commenced
commercialization of Licensed Products, such that XOMA is reliant on Rezolute’s
diligent Development of the Antibody and Licensed Products and commercialization
of the Licensed Products to fully receive the benefit of its bargain. Further,
Rezolute acknowledges that the diligent conduct of such Development requires the
commitment by Rezolute of an appropriate level of funding directed to such
Development. Accordingly, and without limiting the generality of Section 2.1.1,
(a) Rezolute (together with its Affiliates and sublicensees) shall expend at
least [*] during calendar year 2019 in direct out of pocket costs (and without
the inclusion of overhead) on the Development of the Antibody and Licensed
Products; and (b) Rezolute shall use Diligent Efforts, itself or through an
Affiliate or sublicensee, to dose the first patient in the Phase 2 Repeat Dose
Study by [*].

 

(b)

The first sentence of Section 2.3.6 is hereby amended and restated to read as
follows:

The Parties shall share all Tech Transfer Expenses as follows: XOMA shall pay
the first $275,000 of all Tech Transfer Expenses and Rezolute shall be solely
responsible for all Tech Transfer Expenses above $275,000.

 

(c)

New Section 2.3.7 is hereby added to the License Agreement to read in its
entirety as follows:

 

2.3.7 Payments; Assignment of AGC Agreement. Within thirty (30) days after
January 7, 2019, Rezolute shall (a) reimburse XOMA for [*] in patent-related
maintenance costs incurred as of such date, and (b) pay XOMA [*] associated with
the occurrence of any Qualified Financing delay described in 4.7.1 below. Within
sixty (60) days after January 7, 2019: (a) XOMA and Rezolute shall use their
best efforts to enter into an assignment and assumption agreement with [*]
whereby XOMA shall assign to Rezolute and Rezolute shall assume that [*], by and
between XOMA and [*] and all accompanying Work Statements (collectively, the
“[*]”) and cause XOMA to be released from any and all rights and obligations
under the [*]; and (b) XOMA shall make commercially reasonable efforts to
transfer the IND for the fully human allosteric modulating monoclonal antibody
formerly known as XOMA 358 (now known as RZ358) to Rezolute. Unless and until
[*] assigns the [*] to Rezolute in full in good order and [*] fully releases
XOMA from all obligations thereunder (the “Assignment”), after XOMA pays the
first $275,000 of Tech Transfer Expenses, Rezolute shall pay all amounts due
under the [*] promptly upon receipt of an invoice from AGC or XOMA related
thereto and shall be the primary obligor of payments thereunder.

 

 

(d)

Section 4.6 of the License Agreement is hereby amended to read in its entirety
as follows:

 

4.6 Qualified Financing. Within fifteen (15) days following the closing of the
Qualified Financing, Rezolute shall pay XOMA the greater of (a) [*] of the net
proceeds from the Qualified Financing and (b) Six Million Dollars ($6,000,000).
Following the closing of the Qualified Financing, Rezolute shall make the
following five (5) cash payments to XOMA

 

--------------------------------------------------------------------------------

 

at the following times (the “Future Cash Payments”):

 

Cash Payment #:

Cash Payment Amount

Time of Payment

1

$1,500,000

No later than September

30, 2019

2

$1,000,000

No later than December 31,

2019

3

$2,000,000

No later than March 31, 2020

4

$2,000,000

No later than June 30, 2020

5

$2,000,000

No later than September 30, 2020

 

TOTAL: $8,500,000

 

 

In addition, to provide a potential for early payment and only until the above
$8.5M total is reached, Rezolute shall make ongoing future cash payments to XOMA
in an amount equal to fifteen percent (15%) of the net proceeds from each future
financing following the closing of the Qualified Financing, which amounts shall
be credited against the Future Cash Payments in reverse order of their timing
and to end after the Future Cash Payments are made (e.g., Payment #5 will be
credited first, followed by Payment #4, etc. and this mechanism will end after
the above $8.5M total is reached).

 

 

(e)

Sections 4.7.2, 4.7.3 and 4.9 of the License Agreement are hereby deleted.

 

 

(f)

New Section 12.16 is added to the License Agreement to read in its entirety as
follows:

2.16 Amendment and Modification. This Agreement may only be amended, modified or
supplemented by an agreement in writing signed by each Party hereto.

Section 2. Effect of Amendment. Except as expressly provided for herein, all
terms and conditions of the License Agreement shall remain in full force and
effect.

Section 3. Governing Law. The validity, construction and interpretation of this
Amendment and any determination of the performance which it requires shall be
governed by and construed in accordance with the laws of the State of California
without any reference to any rules of conflicts of laws.

Section 4. Counterparts. This Amendment may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall be deemed to
be one and the same Amendment. A signed copy of this Amendment delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Amendment.

 

REZOLUTE, INC.

By: /s/ Keith Vendola

Name: Keith Vendola

Title:   CFO

 

XOMA (US) LLC

By: /s/ Jim Neal

Name: Jim Neal

Title:   CEO

 

 